Decree of the Surrogate’s Court, Orange County, in so far as appealed from, dismissing appellants’ objections to the account of proceedings of the surviving trustees and the executors of the last will and testament of the deceased trustee under the will of Augustus D. Juilliard, deceased, and finally settling the account as filed and adjusted, unanimously affirmed, with costs to all parties filing briefs, payable out of the estate. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Taylor, JJ. [171 Misc. 661.]